The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 11, 13, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) and Roederer (FR 2555193 A1), and further in view of Titus (US 5,847,353).
Regarding claims 1, 8, 13 and 20, Fulton discloses a method of producing a fuel, the method comprising the steps of: 
delivering a feedstock to a gassifier to generate a product syngas; and 

Fulton, however, is silent as to the specifics of the gasification process.  More specifically, Fulton does not teach wherein the gassifier comprises a metal bath, an inductive heat source, at least one plasma torch to reflect energy off the metal bath, and a small drain configured to remove an inorganic slag from a top portion of the metal bath and wherein the gasifier operates with oxygen or air.
Roederer also discloses a gasification system.
Roederer teaches a gasifier that comprises a metal bath (2), at least one plasma torch (25) to reflect energy off the metal bath, and a small drain (34) configured to remove an inorganic slag from a top portion of the metal bath.  Roederer teaches such a configuration to produce a hydrogen containing combustible gas with a wide variety of feed materials (see abstract).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the gasification system and method of Roederer to the method of Fulton in order to produce a hydrogen containing gas from a wide variety of materials.
Fulton, as modified by Roederer, teaches that a number of different heat sources for the gasifier may be used, including a plasma torch as well as an inductive heater (see claim 2 of Roederer).  However, modified Fulton does not explicitly disclose using both a plasma torch and an induction heater, nor does modified Fulton teach the claimed municipal waste or renewable .
Titus also discloses a gasification process to produce a hydrogen containing gas (see abstract).
Titus teaches a gasifier that comprises a metal bath (36), an inductive heat source (col. 4 lines 26-30) is used in addition to a plasma heat source for the purpose of ensuring that a melt 
As such, adding the induction heater of Titus to the apparatus of modified Fulton would have been obvious to one of ordinary skill in the art at the time of the invention in order to provide additional heat to the melt pool of modified Fulton, should it be needed while also producing hydrogen from a municipal waste source, as suggested by Titus.
Regarding claims 4 and 5, Fulton discloses prior to performing said step of blending there is provided the step of accumulating the product syngas in a buffer (see paragraph 87 which discloses an embodiment where the hydrogen/syngas is compressed in a storage container separate from the natural gas). 
Regarding claim 6, Fulton further discloses the further steps of: releasing the compressed product syngas from the buffer; and boosting the pressure of the compressed product syngas released from the buffer (via compressor system 28). 
Regarding claims 11, Fulton, as modified above, further discloses prior to performing said step of blending there is provided the step of accumulating the product syngas in a buffer (see paragraph 87 which discloses an embodiment where the hydrogen/syngas is compressed in a storage container separate from the natural gas). 
Regarding claims 16 and 18, Fulton, as modified above, further discloses prior to performing said step of blending there is provided the step of accumulating the product syngas in a buffer (see paragraph 87 which discloses an embodiment where the hydrogen/syngas is compressed in a storage container separate from the natural gas). 
Regarding claim 19, Fulton, as modified above, further discloses the plasma torch operates in any combination of direct acting, indirect acting, AC driven, and DC driven (see paragraph 225).

Claims 2, 3, 9, 10, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) and Roederer (FR 2555193 A1), and further in view of Titus (US 5,847,353) and further in view of Tsangaris (US 2008/0209807).
Regarding claims 2, 3, 9, 10, 14 and 15, Fulton, is silent as to the specifics of the gasification process.  More specifically, Fulton does not teach cleaning the product syngas, nor does Fulton teach sending the blended fuel to a power plant.
Tsangaris also discloses a gasification system to produce a syngas (see abstract).
Tsangaris teaches a plasma torch gasifier which comprises an induction heater surrounding a metal bath (paragraph 344) and teaches a hydrogen sulfide remover (6270) to purify a syngas product prior to storing it in a buffer tank (7230).  Tsangaris goes on to disclose the gasification system comprising a gas turbine to produce electricity (paragraph 4).  Tsangaris teaches such a method and system to generate synthesis gas for downstream applications such as power generation.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gasification system of Tsangaris into the method of Fulton in order to provide a hydrogen source for the blended fuel of Tsangaris as well as producing electricity.

Response to Arguments
Applicant's arguments filed 3/15/18 have been fully considered but they are not persuasive. Applicant argues that the cited art does not teach feeding a “municipal solid waste” or “renewable feedstock” to the claimed gasifier.  The Office respectfully disagrees with this argument.  As pointed out in the Patent Board Decision (1/22/2021), pages 3-4:

    PNG
    media_image1.png
    93
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    96
    572
    media_image2.png
    Greyscale


The disclosure in modified Fulton of the practice of generating hydrogen from municipal solid waste demonstrates the well known features of generating hydrogen from a variety of feedstocks, including municipal solid waste.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725